DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2022 has been entered.

Election/Restrictions
Claims 16-18, 21-29, 41-42, 45-48, 51-52, and 54-59 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 June 2018.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-12, 14, 32, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 32 are the only independent claims pending.  Both claims recite the following limitation in part (a):  
wherein each of the target nucleic acid sequences is detected by a corresponding signal-generating means; wherein each of the two signal-generating means comprises  an oligonucleotide with a fluorescent label[.]

As seen in dependent claims 8 and 39, the labels for both target nucleic acids are identical. Given such, it stands to reason that if the labels are identical, and are being used to detect multiple target nucleic acids, it is not a “target specific signal” as is recited in claim 1 at step (a), line 6, and claim 32, step (a), line 6.
Claims 4-8, 10-12, and 14, which depend from claim 1, and claims 35-39, which depend from claim 32, fail o overcome this issue and are similarly rejected.

Claims 7, which depends from claim 1, and claim 38, which depends from claim 32 specify
The signal-generating means for the target nucleic acid sequence having the low detection temperature is a signal-generating means by formation of a duplex in a dependent manner on cleavage of a mediation oligonucleotide having 15-150 nucleotides specifically hybridized with the target nucleic acid sequence.

Applicant, at page 14 of the disclosure asserts:
The term used herein "mediation oligonucleotide" is an oligonucleotide which
mediates production of a duplex not containing a target nucleic acid sequence.

According to an embodiment of the present invention, the cleavage of the mediation oligonucleotide per se does not generate signal and a fragment formed by the cleavage is involved in successive reactions for signal generation following hybridization and cleavage of the mediation oligonucleotide.

According to an embodiment, the hybridization or cleavage of the mediation
oligonucleotide per se does not generate signal.

According to an embodiment of the present invention, the mediation oligonucleotide includes an oligonucleotide which is hybridized with a target nucleic acid sequence and cleaved to release a fragment, leading to mediate the production of a duplex. Particularly, the fragment mediates a production of a duplex by an extension of the fragment on a capture oligonucleotide.

As can be seen above, the independent claims specify that the signal-generating means are oligonucleotides labeled with a fluorescent label.  Yet, the aspect of using a “mediation oligonucleotide” may not be labeled, and detection can follow extension of a fragment cleaved from the probe and captured.  
It is less than clear as to how one is to be isolating, capturing and elongating the product of cleavage of a mediation probe when the method of claim 1 is to result in detection of target sequences between each cycle of PCR.
Claim 4 is confusing as to how the signal-generating means “generate[s] a signal in a dependent manner on the formation of a duplex” when, as specified in claim 1, “each of the two signal-generating means comprises an oligonucleotide with a fluorescent label”.  It stands to reason that any fluorescent label is detectable as the claim does not recite any means that would negate the emission of fluorescent light from such a label.

Claim 10 is confusing as to how the fluorescent label is not detected when claim 1, for which it depends, specifies that the signal-generating means is a fluorescently-labeled oligonucleotide, and that it is there for each round of amplification.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 10-12, 14, 32, and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 1 and 32 are drawn to a “method for detecting two target nucleic acid sequences in a sample using different detection temperatures”.  Using claim 1 as an example, attention is directed to step (a), which concludes with the following four wherein clauses:
wherein the detection is performed only at both the high detection temperature
and the low detection temperature; wherein the step (a) is performed by real-time PCR
(polymerase chain reaction) and wherein the two target nucleic acid sequences are amplified; wherein the detection of signals is performed at each cycle, selected several cycles or end-point of real-time PCR[.]
As is evidenced above, the target is being amplified.  It stands to reason that if the target is being amplified, which requires primers to anneal to the target, and which are subsequently elongated, the two probes can also be annealing to their respective target molecules and may also be elongated.  The claimed method is based on one having prior knowledge of the melting temperature of the different probes, which is based in part on their length.  By the polymerase elongating some of the probes, it stands to reason that the elongated probes would have a different melting temperature, and would not be accurately detected.

In addition to the above, it is noted that the claimed method does not require that unhybridized probe be removed prior to the detection of the fluorescent label.  Consequently, it stands to reason that if there are labeled probes in solution, one would not be able to determine whether or not they are bound to any target as the fluorescent label on all of the probes would be detectable.  Absent one being able to correctly and reproducibly determine if a given target is present, one cannot practice the claimed method.  Therefore, and in the absence of convincing evidence to the contrary, claims 1, 4-8, 10-12, 14, 32, and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Holding
Claims 32 and 35-39 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0057263 A1 (Engel et al.) in view of US 2014/0057264 A1 (Chun et al.).

Acknowledgement is made that the inventorship and assignee of Chun et al., appears to be the same as that of the instant application.  The instant application was filed on 09 September 2016, and has an effective filing date of 28 March 2014, which is one month and one day subsequent to the publication date of the Chun et al., reference (27 February 2014), which has an effective filing date of 29 March 2011.  Given that the Chun et al., reference was published some 29 days prior to the effective filing date of the subject application, it constitutes available prior art.

Engel et al., disclose a method of detecting multiple target nucleic acids in a common assay where the probes have the same label, and are distinguished from one another via their melting temperature.  As seen therein, the target nucleic acids may first be subjected to an amplification assay.  Also, the label used may be a fluorescent label.
Engel et al., at paragraph [0043] – [0044], teach:
[0043] The inventors have developed a method which makes it possible to perform for example a multiplex amplification reaction with, for example 5 different targets, wherein probes with identical labels are used. The stable abasic site in the probe makes it possible to distinguish such targets, even if the template DNA comprises a SNP or a mutation. As can be seen from the experiments below, ordinarily, i.e. without abasic sites such probes would have a shift in melting temperature when hybridizing to and melting from a target with SNP or mutation. Such a shift would make it difficult to correctly detect the nucleic acid, as the probe would not display the expected melting temperature. 

[0044] The melting temperature, Tm, of an oligonucleotide is its most critically important value. The most reliable and accurate determination of melting temperature is determined empirically.

Engel et al., at paragraph [0057], teach that probes that have different melting temperatures can have the same label.  As stated therein:
[0057] In one embodiment more than two different labels are used and all the probes that share a common label have a slightly varying melting temperature. All the probes that share a common melting temperature on the other hand have a different label. By detecting the label and the melting temperature either during or after amplification the inventors have for the first time provided for a means which makes it possible to analyze, e.g. said 20 templates in one tube even in the presence of target DNA or RNA which may or may not comprise one or more SNPs or mutations.  (Emphasis added)

Engel et al., at paragraph [0059], teach that the label can be a fluorescent dye.  A stated therein:
[0059] The probe is preferably labelled. Preferably, the label is a fluorescent dye.


The above showing is deemed to meet a limitation of claim 39.

Engel et al., at paragraph [0061] teach:
[0061] In one alternative, the melting temperature and/or point of said first hybridization probe is determined after hybridization. Methods where one measurement, i.e. melting point, is determined, are known such as melt analysis, HRM analysis or end-point analysis. 

Engel et al., at paragraph [0063], teach that additional probes can be used and that they carry the same label.  As stated therein:
[0063] Also preferably, the method comprises at least one further probe which may optionally also comprise an abasic site but which carries the same label as said first hybridization probe and wherein the probes are distinguishable due to their difference in melting temperatures. (Emphasis added)


Engel et al., at paragraph [0065] teach:

[0065] Preferably in the method according to the invention (i) each of the probes is specific for a nucleic acid sequence, (ii) at least two probes carry the same label; and (iii) each of the probes that carry the same label has a melting temperature (Tm) which differs by more than 1.degree. C. from the other probes. 

The aspect that each of the at least 2 probes “has a melting temperature which differs by more than 1 ºC from the other probes” is deemed to fairly meet the requirement that the two probes used in the claimed method have a low detection temperature and a high detection temperature.  While the claimed method has not been found to recite the term “melting temperature”, it is noted that the claimed method requires the use of a low and a high “detection temperature”, and as seen in claim 37, “the signal-generating means for each of the target nucleic acid sequences are a signal-generating means to generate a signal in a dependent manner on the formation of a duplex.”  The aspect of the duplex forming, or not forming, as a result of a high detection temperature is deemed to speak directly to the melting of the probe that has a low detection temperature while also allowing for the annealing/hybridization of the probe with the high detection temperature.  A review of dependent claim 5 finds language specifying that “the signal-generating means for each of the target nucleic acid sequences are a signal generating means by formation of a duplex”. Clearly, the aspect of having a low detection temperature and a high detection temperature speaks to the temperature at which one can, and cannot, achieve the required duplex formation.

Engel et al., at paragraphs [0067] and [0068] teach of the forms of amplification that can be performed, and that of real-time PCR (real-time polymerase chain reaction; claim 32) is a preferred embodiment.  As stated therein:
[0067] The amplification method is selected from the group of polymerase chain reaction (PCR), real-time PCR (rtPCR), ligase chain reaction (LCR), transcription-based amplification system (TAS), nucleic acid sequence based amplification (NASBA), rolling-circle amplification (RCA), transcription-mediated amplification (TMA), self-sustaining sequence replication (3SR) and Qβ amplification. 

[0068] Preferably the amplification method is selected from the group of polymerase chain reaction (PCR) and real-time PCR (rtPCR) and the melting temperature and/or point of said probes is determined during PCR or post PCR.  (Emphasis added)

The above showing is deemed to fairly meet a limitation of claim 32.

Engel et al., at paragraph [0070], teach that the target nucleic acid can be from any source.  As asserted to therein:

[0070] Any source of nucleic acid, in purified or non-purified form, can be utilized as the starting nucleic acid, if it contains or is thought to contain the target nucleic acid sequence desired.

Engel et al., in paragraph [0078], teach that one can also take into consideration changes in the intensity of the fluorescent signal generated.  As stated therein:
[0078] In one embodiment the melting transitions of the double-stranded segments can also be determined by monitoring fluorescence intensity of double-stranded nucleic acid-specific (dsNAS) dyes.

While Engel et al., teach using multiple probes, each with the same label, and determining whether or not a given probe has hybridized to a specific target nucleic acid as a result of differences in melting/annealing temperatures, they have not been found to disclose 1) cleaving a flap off of a probe (applicant’s “mediation oligonucleotide” of claims 36 and 38; and the “detection oligonucleotide” of claims 37 and 38), and capturing it via an immobilized capture probe that has been immobilized; 2) the length of the various oligonucleotides; or 3) the generation and use of “reference values”.  

Chun et al., at paragraph [0018], provides a definition for the abbreviation “PTO”, “CTO”, and “PCEC”.  As seen therein, “PTO” refers to a “Probing and Tagging Oligonucleotide”; “CTO” refers to a “Capturing and Templating Oligonucleotide”; and “PCEC” refers to “PTO Cleavage and Extension-Dependent Cleavage” assay. 

Chun et al., at paragraph [0029], teaches performing a hybridization assay whereby the PTO hybridizes to the target nucleic acid.  As stated therein:
[T]he PTO comprises (i) a 3'-targeting portion comprising a hybridizing nucleotide sequence complementary to the target nucleic acid sequence and (ii) a 5'-tagging portion comprising a nucleotide sequence non-complementary to the target nucleic acid sequence; wherein the 3'-targeting portion is hybridized with the target nucleic acid sequence and the 5'-tagging portion is not hybridized with the target nucleic acid sequence…

Chun et al., at paragraphs [0030] and [0031], teach:
[0030] (b) contacting the resultant of the step (a) to an enzyme having a 5' nuclease activity under conditions for cleavage of the PTO; wherein the upstream oligonucleotide or its extended strand induces cleavage of the PTO by the enzyme having the 5' nuclease activity such that the cleavage releases a fragment comprising the 5'-tagging portion or a part of the 5'-tagging portion of the PTO; (Emphasis added)

[0031] (c) hybridizing the fragment released from the PTO with a CTO (Capturing and Templating Oligonucleotide); wherein the CTO comprises in a 3' to 5' direction (i) a capturing portion comprising a nucleotide sequence complementary to the 5'-tagging portion or a part of the 5'-tagging portion of the PTO and (ii) a templating portion comprising a nucleotide sequence non-complementary to the 5'-tagging portion and the 3'-targeting portion of the PTO; wherein the fragment released from the PTO is hybridized with the capturing portion of the CTO[.]

Chun et al., at paragraph [0034], teach:
[0034] (f) detecting the occurrence of the cleavage of the extended duplex; whereby the occurrence of the cleavage of the extended duplex indicates the presence of the target nucleic acid sequence.  (Emphasis added)


The aspect of cleaving a single-stranded portion of the PTO, which comprises the detectable label, is deemed to meet a limitation of claims 36, 37, and 38.

Chun et al., at paragraph [0042], teach:
[0042] Preferably, the probe and primer are single-stranded deoxyribonucleotide molecules. The probes or primers used in this invention may be comprised of naturally occurring dNMP (i.e., dAMP, dGM, dCMP and dTMP), modified nucleotide, or non-natural nucleotide. The probes or primers may also include ribonucleotides. 

Chun et al., at paragraph [0045], teach:
[0045] The hybridization of a target nucleic acid sequence with the upstream oligonucleotide and the PTO may be carried out under suitable hybridization conditions routinely determined by optimization procedures. Conditions such as temperature, concentration of components, hybridization and washing times, buffer components, and their pH and ionic strength may be varied depending on various factors, including the length and GC content of oligonucleotide (upstream oligonucleotide and PTO) and the target nucleotide sequence. For instance, when a relatively short oligonucleotide is used, it is preferable that low stringent conditions are adopted. The detailed conditions for hybridization can be found in Joseph Sambrook, et al., Molecular Cloning, A Laboratory Manual, Cold Spring Harbor Laboratory Press, Cold Spring Harbor, N.Y.(2001); and M. L. M. Anderson, Nucleic Acid Hybridization, Springer-Verlag New York Inc. N.Y.(1999).

Chun et al., at paragraphs [0048] – [0051], teach:
[0048] The 5'-tagging portion of the PTO has a nucleotide sequence non-complementary to the target nucleic acid sequence. The templating portion of the CTO (Capturing and Templating Oligonucleotide) has a nucleotide sequence non-complementary to the 5'-tagging portion and the 3'-targeting portion of the PTO. The is term "non-complementary" is used herein to mean that primers or probes are sufficiently non-complementary not to hybridize selectively to a target nucleic acid sequence under the designated annealing conditions or stringent conditions, encompassing the terms "substantially non-complementary" and "perfectly non-complementary", preferably perfectly non-complementary.  (Emphasis added)

[0049] The term used herein "PTO (Probing and Tagging Oligonucleotide)" means an oligonucleotide comprising (i) a 3'-targeting portion serving as a probe and (ii) a 5'-tagging portion with a nucleotide sequence non-complementary to the target nucleic acid sequence, which is nucleolytically released from the PTO after hybridization with the target nucleic acid sequence. The 5'-tagging portion and the 3'-targeting portion in the PTO have to be positioned in a 5' to 3' order. The PTO is schematically illustrated in FIG. 1. 

[0050] Preferably, the hybridization in step (a) is preformed [sic] under stringent conditions that the 3'-targeting portion is hybridized with the target nucleic acid sequence and the 5'-tagging portion is not hybridized with the target nucleic acid sequence. 

[0051] The PTO does not require any specific lengths. For example, the length of the PTO may be 15-150 nucleotides, 15-100 nucleotides, 15-80 nucleotides, 15-60 nucleotides, 15-40 nucleotides, 20-150 nucleotides, 20-100 nucleotides, 20-80 nucleotides, 20-60 nucleotides, 20-50 nucleotides, 30-150 nucleotides, 30-100 nucleotides, 30-80 nucleotides, 30-60 nucleotides, 30-50 nucleotides, 35-100 nucleotides, 35-80 nucleotides, 35-60 nucleotides, or 35-50 nucleotides. The 3'-targeting portion of the PTO may be in any lengths so long as it is specifically hybridized with target nucleic acid sequences. For example, the 3'-targeting portion of the PTO may be 10-100 nucleotides, 10-80 nucleotides, 10-50 nucleotides, 10-40 nucleotides, 10-30 nucleotides, 15-100 nucleotides, 15-80 nucleotides, 15-50 nucleotides, 15-40 nucleotides, 15-30 nucleotides, 20-100 nucleotides, 20-80 nucleotides, 20-50 nucleotides, 20-40 nucleotides or 20-30 nucleotides in length. The 5'-tagging portion may be in any lengths so long as it is specifically hybridized with the templating portion of the CTO and then extended. For instance, the 5'-tagging portion of the PTO may be 5-50 nucleotides, 5-40 nucleotides, 5-30 nucleotides, 5-20 nucleotides, 10-50 nucleotides, 10-40 nucleotides, 10-30 nucleotides, 10-20 nucleotides, 15-50 nucleotides, 15-40 nucleotides, 15-30 nucleotides or 15-20 nucleotides in length.  (Emphasis added)


As evidenced above, Chun et al., teach of a “Probing and Tagging Oligonucleotide (PTO)” that is comprised of a probing as well as a tagging portion.  The PTO is deemed to satisfy the requirements of the “mediation oligonucleotide” and the “detection oligonucleotide” as recited in claims 37, and 38.
As noted above, Chum et al., teach that the “the PTO does not require any specific lengths”, and exemplifies a range of 15-150.  Given such assertions, the aspect of using a “mediation oligonucleotide having 15-150 nucleotides” (claims 36 and 38) or a “detection oligonucleotides having 5-100 nucleotides” (claims 37, and 38) is deemed to be fairly suggested.

Chun et al., at paragraphs [0074] and [0075], teach:
[0074] When the PTO is hybridized with the target nucleic acid sequence, its 3'-targeting portion is involved in the hybridization and the 5'-tagging portion forms a single-strand with no hybridization with the target nucleic acid sequence (see FIG. 2). As such, an oligonucleotide comprising both single-stranded and double-stranded structures may be digested using an enzyme having a 5' nuclease activity by a variety of technologies known to one of skill in the art. 

[0075] The cleavage sites of the PTO are varied depending on the type of upstream oligonucleotides (upstream probe or upstream primer), hybridization sites of upstream oligonucleotides and cleavage conditions (see U.S. Pat. Nos. 5,210,015, 5,487,972, 5,691,142, 5,994,069 and 7,381,532 and U.S. Appin. Pub. No. 2008-0241838). 

Chun et al., have been found to teach using two oligonucleotides, one of which has been described as being an “upstream oligonucleotide”.  However, at paragraph [0089], Chun et al., teach:
[0089] Alternatively, the present invention may be carried out with no use of the upstream oligonucleotide.

Chun et al., at paragraphs [0173] – [0174], teach:
[0173] Preferably, the fluorescent single label includes JOE, FAM, TAMRA, ROX and fluorescein-based label. 

[0174] The single label may be linked to the CTO or PTO by conventional methods.

Chun et al., at paragraphs [0218], [0220], and [0221], teach:
[0218] The present invention does not require that target nucleic acid sequences to be detected and/or amplified have any particular sequence or length, including any DNA (gDNA and cDNA) and RNA molecules.

[0220] The target nucleic acid sequences which may be detected and/or amplified include any naturally occurring prokaryotic, eukaryotic (for example, protozoans and parasites, fungi, yeast, higher plants, lower and higher animals, including mammals and humans) or viral (for example, Herpes viruses, HIV, influenza virus, Epstein-Barr virus, hepatitis virus, polio virus, etc.) or viroid nucleic acid. 

[0221] The present invention is also useful in detection of a nucleotide variation. Preferably, the target nucleic acid sequence comprises a nucleotide variation. The term "nucleotide variation" used herein refers to any single or multiple nucleotide substitutions, deletions or insertions in a DNA sequence at a particular location among contiguous DNA segments that are otherwise similar in sequence.  (Emphasis added)

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Engel et al., wherein the plurality of probes, which have the same/identical label, comprise both a unique target-binding sequence as well as a unique non-complementary region that is cleaved from the PTO (applicant’s “mediation oligonucleotide” and “detection oligonucleotide”) and hybridizes to the CTO, and can be distinguished on the basis of its unique annealing temperature.  By having the cleaved, non-complementary segments, bind to the immobilized capture sequence, or CTO, at known locations, one would be better able to identify if and when the target(s) was/were present in the sample.  Also, by using the same label, the need and associated expenses associated with using a plurality of distinct labels is avoided.
In view of the well-developed state of the art, and in the absence of convincing evidence to the contrary, claims 32, and 35-39 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0057263 A1 (Engel et al.) in view of US 2014/0057264 A1 (Chun et al.).

Response to argument
At pages 15-19 of the response of 08 February 2022 applicant’s representative traverses the rejection of claims under 35 USC 103(a).  It is noted that the traversal is based on the amendment to claim 1.  It is noted that independent claim 32 has not been amended.  It is further noted that the traversal does not address claims 32 and 35-39.  Therefore, and in the absence evidence to the contrary, claims 32, and 35-39 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0057263 A1 (Engel et al.) in view of US 2014/0057264 A1 (Chun et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634